TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 13, 2022



                                       NO. 03-22-00233-CV


                            Bellingham Enterprises, LLC, Appellant

                                                  v.

  Colby Constructors, LLC; Travis County Commissioners Court; Andy Brown in his
 Official Capacity as County Judge; Margaret Gómez in her Official Capacity as County
     Commissioner; Ann Howard in her Official Capacity as County Commissioner;
             Brigid Shea in her Official Capacity as County Commissioner;
     and Jeff Travillion in his Official Capacity as County Commissioner, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the final orders signed by the trial court on April 1, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the orders. Therefore, the Court affirms the trial court’s final orders. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.